Citation Nr: 0617062	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a left knee disability.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Newark, New 
Jersey, which in pertinent part, granted service connection 
and a noncompensable rating for residuals of arthrotomy of 
the left knee, effective September 9, 2002.  In a June 2004 
rating decision, the RO increased the veteran's disability 
rating to 20 percent, effective September 9, 2002.  The 
veteran continued his appeal for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The veteran's left knee disability was last examined by VA in 
October 2003.  In the veteran's August 2004 substantive 
appeal, he stated that his service-connected knee injury was 
more severe.

In a letter dated in August 2004, Frederick George, M.D., 
reported that treatment for the veteran's left knee.  He also 
reported that the veteran had an appointment for following 
month.  Records of the subsequent treatment are not part of 
the claims folder.  VA has an obligation to seek these 
records.  38 U.S.C.A. § 5103A(b) (West 2002).

The veteran has also submitted evidence of hospitalization at 
Underwood-Memorial Hospital in February 2003.  It is unclear 
whether the hospitalization involved treatment for the left 
knee disability.  Records pertaining to the hospitalization 
are not part of the record.  

Therefore, re-examination of the veteran's left knee is 
required in this case to properly evaluate the current 
severity of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
all records of treatment for a left 
knee disability from Frederick George, 
M.D.

2.  Ask the veteran to clarify whether 
his February 2003 hospitalization 
involved treatment for the left knee 
disability, if the answer is in the 
affirmative; take the necessary steps 
to obtain records of the 
hospitalization.

3.  Schedule the veteran for a VA 
orthopedic examination of his left 
knee.  The examiner should review the 
claims folder and note such review in 
the examination report or in an 
addendum.   

The examination report should indicate 
whether there is recurrent subluxation 
or lateral instability of the left knee 
(and if so, whether it is slight, 
moderate, or severe).

The examiner should report the ranges 
of left knee flexion and extension. 

The examiner should determine whether 
the left knee disability is manifested 
by weakened movement, excess 
fatigability, incoordination or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain.

The veteran is advised that this 
examination is needed to evaluate his 
claim, and that failure to report for a 
scheduled examination without good 
cause could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).

2.  Re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

